MEMORANDUM **
Daniel Arzaga, a California state prisoner, appeals pro se the district court’s order denying him leave to file a civil rights action without prepayment of the full filing fee. The district court did not abuse its discretion in denying Arzaga’s application to proceed in forma pauperis under 28 U.S.C. § 1915(a) on the grounds that he did not authorize disbursements from his prison trust account to pay the filing fee in accordance with 28 U.S.C. § 1915(b) and did not completely answer a question regarding gifts or inheritances. See James v. Madison Street Jail, 122 F.3d 27, 27 (9th Cir.1997) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.